Error. —
William Tibbs was called by the plaintiff to prove a part of his case. The defendant afterwards swore him, and the plaintiff objected that he was surety for the prosecution of the suit. *Page 109 
The plaintiff has called on him as a competent witness, and as such has examined him. That is an affirmance on his part that his testimony is worthy to have weight in that cause. He can not afterwards discredit him, or say he is unfit to be received as a witness as being interested. Phillips. 111, 112; Tay. 14. If the defendant call for the plaintiff's book and only inspect it, he thereby makes it evidence, and the plaintiff may then use it. The Court erred in rejecting the testimony. Reverse the judgment and remand the cause for trial.